Citation Nr: 0735995	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  05-25 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for loss of use of both 
feet.

2.  Entitlement to an automobile and adaptive equipment or 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and a VA employee




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut in May and December of 2005.

The veteran requested a VA Travel Board hearing in his July 
2005 Substantive Appeal.  He changed this request, however, 
to an RO hearing in an October 2005 letter, and an RO hearing 
was subsequently held in November 2005.

During his hearing testimony, the veteran largely stressed 
the degree of his peripheral neuropathy of the lower 
extremities, noting specifically that he had "severe 
functional impairment."  Service connection is presently in 
effect for peripheral neuropathy of the right and left lower 
extremities, with a 10 percent evaluation assigned for each 
extremity.  In view of this, it appears to the Board that the 
veteran may be seeking increased evaluations for both 
extremities.  The Board thus refers this matter back to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has not been shown to have current loss of 
use of both feet.

2.  In this case, service connection is not currently in 
effect for any disabilities affecting the hips; moreover, 
there is also no evidence of ankylosis of either knee or 
anatomical loss of any extremity, loss of use of the 
extremities, or permanent impairment of vision of both eyes.


CONCLUSIONS OF LAW

1.  Loss of use of both feet was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).

2.  The criteria for entitlement to an automobile and 
adaptive equipment or adaptive equipment only have not been 
met.  38 U.S.C.A. §§ 3901, 3902, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.350, 3.808, 4.63 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 
2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reaffirmed principles set forth in 
earlier Federal Circuit and United States Court of Appeals 
for Veterans Claims (Court) cases in regard to the necessity 
of both a specific VCAA notification letter and an 
adjudication of the claim at issue following that letter.  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued VCAA letters 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
May and November of 2005.  As these letters were issued prior 
to the respective appealed rating decisions, this case raises 
no procedural concerns in view of the Mayfield line of 
decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, such notification was provided in a 
March 2006 letter, issued prior to the July 2006 Statement of 
the Case and Supplemental Statement of the Case addressing 
the veteran's claims.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  Moreover, the RO has obtained the 
veteran's Social Security Administration records.  The Board 
also notes that the veteran was afforded a comprehensive VA 
examination in November 2005, addressing the claims at issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Entitlement to service connection for loss of use of 
both feet

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis and 
organic neurological disorders, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

As the veteran's claim on appeal concerns loss of use of both 
feet, the Board preliminarily notes that service connection 
is separately in effect for peripheral neuropathy of both 
lower extremities, associated with diabetes mellitus.  
Separate 10 percent evaluations have been assigned for both 
extremities.  

The Board further observes that, under 38 C.F.R. § 4.63, loss 
of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.  Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of 2 major joints of an 
extremity, or shortening of the lower extremity of 3-1/2 
inches (8.9 cms.) or more, will be taken as loss of use of 
the hand or foot involved.  Also, complete paralysis of the 
external popliteal nerve (common peroneal) and consequent, 
footdrop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot. 

Bearing these considerations in mind, the Board has reviewed 
the relevant medical evidence of record but finds no basis 
for concluding that the veteran has loss of use of either 
foot.  

In support of the veteran's claim, the RO has received 
multiple letters, dated from July 2004 to November 2005, from 
VA and private doctors and clinicians regarding the veteran's 
claimed disorder.  These letters indicate that he has had 
trouble with diabetic neuropathy of the lower extremities and 
that this disorder has limited his ability to ride a 
motorcycle because of problems with sensation.  These letters 
in no way indicate either actual loss of use of either foot 
or a disability separate from the service-connected diabetic 
neuropathy.

The Board is aware that the veteran's February 2005 
application is signed by a medical doctor, with a box 
concerning permanent loss of use of both feet checked.  No 
explanation was given for this, however.

Moreover, the findings from the veteran's November 2005 VA 
feet examination do not support his claim.  During the 
examination, he reported difficulty in his activities of 
daily living secondary to his "severe" peripheral 
neuropathy, particularly with regard to riding a motorcycle.  
At the same time, he reported that he "can tolerate walking 
3 miles before tiring."  Upon examination, the veteran could 
not squat or pronate and rise on his toes or heels, but he 
had plantar flexion to 45 degrees and dorsiflexion to 20 
degrees bilaterally, without discomfort, pain, stiffness, or 
fatigability.  The examination also revealed normal Achilles 
tendon alignment, no pes planus, and no pain on manipulation.  
A neurological examination revealed that monofilament testing 
was diminished from one inch below the knees bilaterally down 
to all toes, but with normal proprioception and strength.  
The examiner rendered a diagnosis of severe neuropathy in the 
lower extremities, with severe functional impairment in both 
the legs and feet.

While the Board is conscious of this diagnosis, it is not the 
same as the circumstance where no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below the knee with 
use of a suitable prosthetic appliance.  This is particularly 
true in terms of the veteran's ability to walk long distances 
and the significant range of motion noted upon examination 
testing.  Put simply, the Board is unable to find loss of use 
of either foot, let alone such impairment as separate from 
the service-connected peripheral neuropathy, based upon the 
evidence of record.

Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claim.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
February 2006 hearing testimony.  At this time, the veteran 
reiterated the previous examination findings of severe 
neuropathy of the lower extremities, resulting in "negative 
feeling from the ankle down."

The veteran, however, has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Similarly, a VA employee who testified at the RO 
hearing did not indicate the requisite medical background to 
provide a competent diagnosis or opinion.  Accordingly, this 
lay evidence does not constitute competent medical evidence 
and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for loss of use of both 
feet, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).



III.  Entitlement to an automobile and adaptive equipment or 
adaptive equipment only

Under 38 U.S.C.A. § 3902, VA may provide, or assist in 
providing, an "eligible person" with an automobile or other 
conveyance, and necessary adaptive equipment.  A veteran is 
considered an "eligible person" if he is entitled to 
compensation for any of the disabilities described below, and 
if such disability is the result of an injury incurred or 
disease contracted in or aggravated by active military, 
naval, or air service: (i) The loss or permanent loss of use 
of one or both feet; or (ii) The loss or permanent loss of 
use of one or both hands; or (iii) The permanent impairment 
of vision of both eyes of the following status: central 
visual acuity of 20/200 or less in the better eye, with 
corrective glasses, or central visual acuity of more than 
20/200 if there is a field defect in which the peripheral 
field has contracted to such an extent that the widest 
diameter of visual field subtends an angular distance no 
greater than twenty degrees in the better eye.  38 U.S.C.A. § 
3901(1)(A).  See also 38 C.F.R. § 3.808(b)(1).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether such acts as grasping and 
manipulation in the case of the hand, or balance and 
propulsion in the case of a foot, could be accomplished 
equally well by an amputation stump with prosthesis.  
Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which would 
constitute loss of use of a foot or hand include extremely 
unfavorable ankylosis of the knee, complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremity of 3.5 inches or more.

Also considered as loss of use of a foot under 38 C.F.R. § 
3.350(a)(2) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  Under 38 C.F.R. § 
4.124a, Diagnostic Code 8521, complete paralysis also 
encompasses foot drop and slight droop of the first phalanges 
of all toes, an inability to dorsiflex the foot, loss of 
extension (dorsal flexion) of the proximal phalanges of the 
toes, loss of abduction of the foot, weakened adduction of 
the foot, and anesthesia covering the entire dorsum of the 
foot and toes.

A veteran who does not qualify as an "eligible person" 
under the aforementioned criteria may nevertheless be 
entitled to adaptive equipment if he is entitled to VA 
compensation for ankylosis of one or both knees, or one or 
both hips, and adaptive equipment is deemed necessary for the 
veteran's licensure and safe operation of a vehicle.  38 
U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).

In the present case, the veteran's service-connected 
disabilities include post-traumatic stress disorder (PTSD) 
(70 percent); coronary artery disease (60 percent); diabetes 
mellitus (20 percent); diabetic retinopathy, right lower 
extremity peripheral neuropathy, and left lower extremity 
peripheral neuropathy (all 10 percent); and erectile 
dysfunction (zero percent).

As described in detail above, service connection is not in 
effect for loss of use of the feet, and there is no 
indication from the cited evidence of such loss of use as 
defined under the applicable regulations.  Again, while the 
veteran's February 2005 application was signed by a medical 
doctor, no explanation was given for why or how the veteran 
had permanent loss of use of both feet; moreover, such a 
finding, as noted above, was contradicted by later 
examination findings.

The evidence also does not reflect, nor has the veteran 
contended, current permanent impairment of vision of both 
eyes, notwithstanding the assigned 10 percent evaluation for 
diabetic retinopathy.  Rather, the veteran has essentially 
contended that his neuropathy of the lower extremities has 
affected his ability to ride a motorcycle and that his 
motorcycle could be converted into a three-wheel "trike."  
He has submitted several statements from VA and private 
doctors and clinicians from 2004 and 2005 in support of this 
request.  

The Board has considered the veteran's contentions, but in 
the absence of evidence showing that the specific criteria 
for entitlement to an automobile and adaptive equipment or 
adaptive equipment only have been met, his claim for that 
benefit must be denied.  Again, 38 U.S.C.A. § 5107(b) is not 
applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for loss of use of both 
feet is denied.

Entitlement to an automobile and adaptive equipment or 
adaptive equipment only is denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


